Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Belton, US 2015/0201242 A1 (hereinafter Belton) discloses a system and method of integrating video games into live sporting events, or the converse, in an interactive way (Belton [Abstract]).  A viewer watching a broadcast sporting event can elect to become a "phantom participant" in an event (Belton [Abstract]).  At one or more designated points in the event (e.g., a golf tournament), the viewer's set-top box will switch from feeding the broadcast event to the viewer's television screen to feeding a stream from a video game unit to the same television screen (Belton [Abstract]).  The video game unit is configured to receive information from the broadcast feed that includes information such as, but not limited to, the event location, the hole being played (in the golf example), the participants, and statistics related to the performance of the participants (Belton [Abstract]).  This information may be used by the video game unit to present the viewer with the opportunity to "virtually" compete with the participants in the broadcast event (Belton [Abstract]).

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the examiner was unable to find any prior art, alone or in combination, wherein a simulation of a physical game is modified based on user input by deviating the simulated player from the player positional data of the player on the physical field of the sporting event based on the user input when the user input .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WERNER G GARNER/Primary Examiner, Art Unit 3715